Citation Nr: 0204089	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  97-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement.  

(The issues of entitlement to service connection for 
residuals of a cerebral vascular accident, to include a 
lacunar infarct, secondary to the service-connected dysthymia 
and entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had over eight years of active military duty 
which terminated in December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida. 

This case was previously before the Board in August 2000.  At 
that time one of the issues certified on appeal was 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement, secondary to the 
service-connected dysthymia.  Following a remand, the RO 
denied service connection for coronary artery disease, status 
post myocardial infarction, coronary artery bypass graft, and 
pacemaker placement and this issue was included in the 
November 2001 supplemental statement of the case.  The Board 
construes the November 2001 statement from the appellant and 
the December 2001 statement from the representative as being 
a notice of disagreement and substantive appeal respectively.  
The Board finds that this aspect of the claim is properly 
before the Board for appellate consideration.  

The Board has determined that, prior to final adjudication of 
all issues, additional development of the claims is 
necessary.  The Board is, therefore, undertaking additional 
development on the issues of entitlement to service 
connection for residuals of a cerebral vascular accident, to 
include a lacunar infarct, secondary to the service-connected 
dysthymia and entitlement to a temporary total disability 
rating for convalescence under the provisions of 38 C.F.R. 
§ 4.30 pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

In May 1998 the Board denied service connection for diabetes 
mellitus on a secondary basis.  It is unclear from the 
appellant's statements whether she is claiming service 
connection for diabetes mellitus on a direct basis.  It is 
requested that the RO contact the appellant in order to 
clarify this matter and, thereafter, take any appropriate 
actions. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Service connection is currently in effect for dysthymia, 
evaluated as 100 percent disabling.

3.  Coronary artery disease, status post myocardial 
infarction, coronary artery bypass graft, and pacemaker 
placement are not of service origin.

4.  The veteran's cardiovascular disease is not causally 
related to his service-connected dysthymia.  


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post myocardial 
infarction, coronary artery bypass graft, and pacemaker 
placement were not incurred in or aggravated by military 
service and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2001).

Coronary artery disease, status post myocardial infarction, 
coronary artery bypass graft, and pacemaker placement is not 
proximately due to, or the result of, the service-connected 
dysthymia.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The statement of the case, 
supplemental statement of the case and the November 2001 
letter from the RO to the appellant referencing the VCAA 
informed the veteran and the appellant of the evidence needed 
to establish her claims.  As such, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder in the present case indicates that the RO 
has procured the veteran's service medical records as well as 
all pertinent post-service medical reports identified by the 
veteran.  As the appellant has not cited any records of 
relevant post-service treatment, in addition to those that 
have already obtained and associated with the claims folder, 
and as he has been accorded several relevant VA examinations 
during the current appeal, VA has no duty to assist him 
further in procuring evidence necessary to support his claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Background

Service connection is in effect for dysthymia, evaluated as 
100 percent disabling.  The veteran has been declared 
incompetent.

The service medical records are negative for evidence of 
treatment for, or findings of a cardiovascular disorder.

The first post-service VA examination, which was conducted in 
March 1952, showed no abnormality of the cardiovascular 
system.

A discharge summary report from a January 1995 VA 
hospitalization indicated that the veteran had a past medical 
history of questionable hypertension.  The veteran gave a 
history of right-sided weakness since 1991.  A physical 
examination completed during this hospitalization 
demonstrated that the veteran's heart had a regular rate and 
rhythm with no murmurs.  An EKG reflected normal sinus rhythm 
with a rate of 68 and a borderline first degree AV block.  

The veteran was seen at a VA outpatient clinic in January 
1995 at which time it was reported that he was hypertensive.  
Subsequently he received intermittent treatment at VA and 
private facilities for several disorders, including 
cardiovascular disease and his service connected psychiatric 
disorder. 

In July 1995, the veteran was hospitalized at a VA facility 
with complaints of chest pain since June 1995.  He underwent 
a cardiac work-up.  The diagnoses were severe coronary artery 
disease and unstable and evolving inferior wall myocardial 
infarction.  

He was hospitalized at a private facility in August 1995. At 
that time he underwent quintuple coronary artery bypass graft 
surgery.  A final diagnosis included, in pertinent part, 
severe coronary artery disease with recent non Q wave 
myocardial infarction and postoperative pericarditis.  

In November 1995, the veteran received follow-up treatment 
after his August 1995 coronary artery bypass graft.  At the 
time the follow-up treatment session, the treating physician 
concluded that the veteran was doing well after his bypass 
surgery and that his hypertension was well controlled with a 
small dose of medication.  

While hospitalized at a private facility in December 1995 and 
January 1996 he underwent placement of an interval pacemaker 
placement.  The discharge diagnoses included sinus arrest, 
symptomatic 9 second pause, arteriosclerotic heart disease, 
and recent coronary artery bypass graft.  He continued to 
receive follow-up treatment.

AVA examination was conducted in June 1996.  At that time the 
veteran reported shortness of breath and typical anginal 
pains.  The veteran described these pains as substernal 
tightness in his chest, which occurred primarily when he 
exerts, such as when he walked to his mailbox.  The veteran 
stated that this pain occurred almost daily and was sometimes 
associated with a tingling and numbness in his left arm.  The 
veteran also described approximately two episodes of angina 
per week which required approximately two "nitroglycerin" 
to relieve each episode.  The veteran stated that in the past 
six months he felt that his angina had increased in frequency 
and severity.  

A physical examination demonstrated, in pertinent part, a 
midline surgical scar and a pacemaker in the veteran's left 
anterior chest wall, a sinus rhythm with premature beats, a 
point of maximal impulse that was not seen or felt, a cardiac 
size that was difficult to evaluate, an A2 which was greater 
than P2, and no murmurs or thrills.  Chest X-rays showed 
cardiomegaly and status post coronary artery bypass graft 
with a pacemaker in place.  Clinical diagnoses included, in 
pertinent part, hypertensive cardiovascular disease, 
arteriosclerotic heart disease, previous coronary bypass 
surgery, permanent pacemaker, premature ventricular 
contractions, and a cardiac status of 3C.  

In June 1996, the veteran underwent a VA psychiatric 
examination.  At the conclusion of the evaluation, the 
examiner provided an impression of an adjustment disorder 
with depression.  The examiner stated that the veteran's 
diagnosis should be upgraded to dysthymia due to the number 
of years that the condition had been present.  

The examiner noted that the purpose of the examination was to 
determine if the veteran's service-connected adjustment 
disorder may have contributed to his cardiac problems.  The 
examiner responded that this question was very difficult to 
answer because cardiac problems have a multitude of 
etiologies, one of which he acknowledged was stress.  The 
examiner stated that the veteran did have some stress from 
his service but that his other life stressors have been more 
intensive, especially the recent loss of his wife in 1989, 
and that these other life stressors were totally unrelated to 
his service.  The examiner concluded that the veteran's 
service-related stress may have some small bearing on his 
cardiac problems, which had multiple etiologies.  

At a September 1996 VA outpatient treatment session, the 
examiner diagnosed stable coronary artery disease with a 
large anxiety component contributing to the veteran's 
coronary artery disease.  A VA psychiatric examination was 
conducted in April 1997.  The diagnosis was dysthymia.

A VA medical examination was conducted in July 1998.  The 
examiner provided an impression, in relevant part, of 
hypertensive arteriosclerotic cardiovascular disease, three 
years post operative coronary artery bypass graft times five, 
and less than three years post operative implantation of a 
pacemaker due to bradycardia-tachycardia syndrome.  

The examiner expressed an opinion that there seemed to be no 
connection of a causal nature to the veteran's dysthymic 
problems dating back to his time inservce, though the 
agitation and anxiety associated with his dysthymia might 
have contributed to his current problems such as 
bradycardia-tachycardia syndrome through lifestlye, control 
of his diabetes.  The examiner also stated that anxiety 
certainly could have contributed to the elevated blood 
pressure. 

Received in September 1998 were copies of medical literature 
concerning the relationship between anxiety and anger and 
coronary artery disease.

A VA heart examination was conducted in January 2001.  
Following the evaluation the diagnoses included arterial 
sclerotic heart disease, an implanted pacemaker, previous 
coronary bypass surgery, and angina pectoris.  A VA 
psychiatric examination revealed a diagnosis of dementia NOS 
with depressed mood, dysthymia.

In July 2001, a VA physician reviewed the veteran's medical 
records.  This physician noted that two VA physicians who had 
previously examined the veteran had expressed their opinions 
of the possibility of a relationship between the veteran's 
service-connected psychiatric disorder and his cardiovascular 
problems.  The physician noted that the veteran had submitted 
copies of medical treatises, which discussed the possible 
relationship between psychiatric disorders and cardiovascular 
disabilities.  

The physician also noted that the veteran's cardiovascular 
risk factors included diabetes mellitus, hyperlipidemia, and 
a strong family history of premature coronary artery disease 
with a history of his father dying from a myocardial 
infarction at the age of 37.  The physician expressed an 
opinion that the veteran's multiple risk factors for his 
cardiovascular disease were suboptimally controlled to date.  
The physician cited the veteran's diabetes mellitus, his 
hyperlipidemia, and high blood pressure.  The physician 
stated that these risk factors, in addition to the veteran's 
age, gender, and strong family history of coronary artery 
disease, are in and of themselves independently capable of 
producing the veteran's coronary disease and the extent of 
the coronary artery disease.  

The physician stated that the medical reports cited by the 
veteran simply reflect a relationship between sudden death 
and a variety of psychiatric conditions, primarily anger and 
anxiety.  The physician stated that this relationship is not 
relevant in the present case because the veteran has not had 
sudden death.  The physician noted that the association 
between strong multiple episodes of anger and an increased 
coronary heart disease risk was also not specific to this 
veteran, who had dysthymia, anxiety, and agoraphobia.  The 
physician indicated that there was certainly no evidence that 
the coronary heart disease was due to the veteran's military 
service.  

The physician concluded, therefore, that the veteran's risk 
factors likely independently produced the veteran's 
atherosclerotic process and led to its progression and 
remained suboptimally controlled to date.  The physician 
stated that there was no evidence that the veteran's 
underlying psychiatric conditions had worsened the veteran's 
coronary artery disease.  The physician reported that he was 
confident that, if the veteran did not have his psychiatric 
diagnosis, but simply had the coronary risk factors of family 
history, diabetes, hypertension, and hyperlipidemia, he would 
still have developed coronary artery disease and that the 
disorder would have been as extensive as it was currently.  

In September 2001, the veteran underwent another VA heart 
examination by the same examiner who had conducted the July 
1998 VA medical examination.  In the report of the September 
2001 evaluation, the examiner noted that, at the earlier 
examination, he had concluded that there was probably no 
causal association between the veteran's dysthymic disorder 
and his heart disease.   The examiner stated that there 
certainly was a possibility of his anxieties with agitation 
associated with dysthymia, which could have contributed to 
through lifestyle, including the inability to follow his 
diet, and therefore diabetes control may have led to further 
progression of his coronary artery disease.  

The examiner stated that he had reviewed the medical 
treatises submitted by the veteran which are suggestive of a 
relationship between anxiety and fatal coronary artery 
disease, particularly sudden death as well as two medical 
reports dated in June and September 1996 which alluded to the 
possibility of a relationship between his chronic anxiety and 
his heart disease.  The examiner responded by citing the 
veteran's risk factors, which include his diabetes mellitus 
and hypertension and by stating that, other than these 
conditions, a causative relationship is not established.  

Following the examination, the diagnosis included history of 
dysthymic dysthymia with derepression, chronic, and history 
of coronary artery disease and myocardial infarction post 
bypass quintuple bypass surgery in 1995 with continued 
angina. 

The examiner expressed an opinion that there was little 
evidence of a causal nature between his dysthymia and the 
veteran's coronary artery disease, although the possibility 
of sudden death has been documented quite well with the 
agitation or anxiety that the veteran has expressed.  The 
examiner stated that, once a person has coronary artery 
disease, depression does lead to a rather significant 
increase in death rate and that this association was noted in 
the medical treatises submitted by the veteran.  

The examiner reported that, although these periodicals list a 
possibility of an association between agitation and coronary 
artery disease, the existence of a direct relationship 
between these two conditions for the veteran in the present 
case is somewhat tenuous.  

IV.  Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001).  For 
veterans who had service of ninety (90) days or more during a 
war period or peacetime service after December 31, 1946, and 
cardiovascular renal disease is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 1991& 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disease, which 
was diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. at 448.

To summarize, the lay statements describing symptoms of a 
disease or disability are deemed competent evidence.  
However, where the claim involves an issue of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  A lay person is not qualified 
to make medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  

In this regard, the service medical records reflect no 
finding diagnostic of cardiovascular disease.  The first post 
service evidence of this disorder was many years following 
the veteran's release from active duty.  Additionally, VA 
examines in July 2001 stated that there was no relationship 
between the heart disease and his military service.  There is 
no evidence of record which contradicts this opinion.  
Accordingly service connection for cardiovascular disease on 
a direct basis is not warranted.

The next aspect of the appellant's claim to be considered is 
whether the heart disease was caused or aggravated by the 
service connected dysthymia.  Medical treatises have been 
submitted in support of the claim.  These documents were 
reviewed by VA examiners in July and September 2001 in 
conjunction with their opinions.

The record shows that a September 1996 VA outpatient 
treatment report indicates that there was a large anxiety 
component contributing to the veteran's coronary artery 
disease.  No further information was reported.

A VA psychiatrist during the June 1996 VA examination 
rendered an opinion that the veteran's service-related stress 
may have some small bearing on his cardiac problems.  The 
Board finds that this language is speculative. 

During the July 1998 VA medical examination the examiner 
indicated that there seemed to be no connection of a causal 
nature to the veteran's dysthymic problem.  He also stated 
that agitation and anxiety associated with his dysthymia may 
have contributed to his current problems through lifestyle.  
This same examiner in September 2001 described lifestyle as 
including the inability to follow his diet, and therefore 
diabetes control may have led to further progression of his 
coronary artery disease.  In this regard the Board again 
finds that this language is speculative.  Additionally even 
assuming that the psychiatric disorder contributed to a 
lifestyle which in turn may have affected another disorder, 
which in turn may have aggravated the coronary artery 
disease, such a situation does not satisfy the criteria 
necessary for a an allowance of the claim.  The evidence must 
show that the service connected psychiatric disorder 
proximately caused or aggravates the heart disease. 

Furthermore, the VA examiner in July 2001 after reviewing the 
record rendered an opinion that there was no evidence that 
the veteran's underlying psychiatric conditions had worsened 
the veteran's coronary artery disease.

In view of the fact that the July 2001 VA report was based on 
a thorough review of the evidence and includes the rational 
for the opinion, the Board places more emphasis on this 
report than on the September 1996 outpatient report and the 
speculative opinions.  Consequently, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for coronary 
artery disease, status post myocardial infarction, coronary 
artery bypass graft, and pacemaker placement, secondary to 
the service-connected dysthymia.  


ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

